DETAILED ACTION

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: fluid manifold (claims 1 and 12).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santy (US 20140034675 A1).
Claim 1, Santy discloses a first valve (46/48; FIG 4-5C) connected to a rigid form fluid manifold (BB) by way of a first tube (200/210) positioned through a valve cover (24); and 
a second valve (41) connected to a second tube (300/310/320/330) positioned through the valve cover (24), and exiting the valve cover (62/64/66/68) without being in connection with the rigid form.

Claim 4, Santy discloses wherein: the first tube (200/210) is positioned to enter the valve cover (24) at a front surface (80/82/84/86) at a first elevation, and exit the valve cover at back surface at a second elevation (FIG 5A); and 
the second tube (50/52) is positioned to enter the valve cover (24) at a front surface at a third elevation, above the first elevation (80/82/84/86), and exit the valve cover at the back surface at a fourth elevation (62/64/66/68), above the second elevation (42/44).

Claims 6-7, Santy discloses where a third and fourth valve (41; Paragraph 30) are connected to a third and fourth tube (62/64/66/68; 300/310/320/330). 

Claim 8, Santy discloses wherein the first valve and the second valve comprise syrup valves (Paragraph 27).

Claim 9, Santy discloses wherein the first valve comprises a water valve (Paragraph 27).

Claim 10, Santy discloses wherein the first valve and the second value are in communication with a nozzle (20).

Claim 11, Santy discloses wherein the first valve and the second valve are operated by an actuation lever (Paragraph 43-44).

Claim 12, Santy discloses wherein the rigid form fluid manifold (BB) is positioned within a casing (BB; FIG 4A).

Claim 14, Santy discloses wherein the first and second valve comprises on/off valves (46/48; 54/56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Santy as applied to claim 1 above.
Claims 2-3, Santy discloses the claimed invention except for exit of the second tube on the valve cover.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an exit on the top or bottom of the valve cover for the second tube, to provide the user improved comfort and convenience when assembling, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04.

Claim 5, Santy discloses the claimed invention except for second and fourth elevation above first and third elevation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the elevations of the tubes in order to allow for the valve cover to offset when connected, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04. 

Claim 13 Santy discloses the claimed invention except for flexible tubes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material such as an elastomer or polymer for its flexible properties so as to allow for easier assembly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to the claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754